DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 24-28, 30-38, 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 9,998,369. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
Patent No.: 9,998,369


24. A method for measuring an estimated bandwidth between two endpoints of a network, the method comprising: identifying a plurality of routing paths between the two endpoints, wherein the routing paths comprise a set of intermediate nodes and a set of links that each connect a pair of intermediate nodes, wherein the set of links comprises (i) a plurality of direct links that each directly connects a pair of intermediate nodes and (ii) at least one multi-path link that is a link between a pair of intermediate nodes for which at least two 


Regarding claim 1, although the patent applicant’s claimed features have minor variations compared to the present disclosed invention, however the patent application is an obvious variant to 

25. The method of claim 24, wherein identifying the plurality of routing paths comprises forwarding probing packets through the routing paths to identify a network topology between the endpoints.
2. The method of claim 1, wherein identifying the plurality of routing paths comprises forwarding probing packets through the routing paths to identify a network topology between the endpoints.


26. The method of claim 25, wherein one of the endpoints is a source transport node and the other endpoint is a destination transport node, wherein forwarding the probing packets through the routing paths comprises causing the source transport node to send a first set of probing packets to the destination transport node, wherein the destination transport further sends a second set of probing packets to the first transport node.
3. The method of claim 2, wherein one of the endpoints is a source transport node and the other endpoint is a destination transport node, wherein forwarding the probing packets through the routing paths comprises causing the source transport node to send a first set of probing packets to the destination transport node, wherein the destination transport node further sends a second set of probing packets to the first transport node.




27. The method of claim 24, wherein each intermediate node is a non-edge forwarding element (NEFE), wherein identifying the plurality of routing paths comprises identifying a set of receiving interfaces and a set of forwarding interfaces associated with each NEFE.
4. The method of claim 1, wherein each intermediate node is a non-edge forwarding element (NEFE), wherein identifying the plurality of routing paths comprises identifying a set of receiving interfaces and a set of forwarding interfaces associated with each NEFE.


28. The method of claim 24 further comprising providing the calculated estimated bandwidth to a management server.
5. The method of claim 1 further comprising providing the calculated estimated bandwidth between the two endpoints of the network to a management server.


30. The method of claim 24, wherein each endpoint is an internet protocol (IP) transport node at an edge of a network.
10. The method of claim 6, a wherein each endpoint is an internet protocol (IP) transport node at an edge of the network.


31. The method of claim 24, wherein identifying the plurality of routing paths comprises forwarding probing packets to identify a network topology between the two endpoints.
2. The method of claim 1, wherein identifying the plurality of routing paths comprises forwarding probing packets through the routing paths to identify a network topology between the endpoints.



3. The method of claim 2, wherein one of the endpoints is a source transport node and the other endpoint is a destination transport node, wherein forwarding the probing packets through the routing paths comprises causing the source transport node to send a first set of probing packets to the destination transport node, wherein the destination transport node further sends a second set of probing packets to the first transport node.


Claim 34 is rejected similarly to claim 1.
Claims 35-38 are rejected similarly to claims 25-28.
Claims 30-32 are rejected similarly to claims 40-42.


Claims 33, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,998,369 in view of Venkateswaran et al. (Pub No.: 2008/0225741).
Regarding claims 33, 43, claim 4 of the Patent No. 9,998,369 discloses wherein each intermediate node is a non-edge forwarding element (NEFE), wherein identifying the plurality of routing paths comprises identifying a set of receiving interfaces and a set of forwarding interfaces associated with each NEFE.

Venkateswaran et al. from the same or similar fields of endeavor discloses the feature for forwarding the probing packets comprises forwarding the probing packets in order to identify a set of receiving interfaces and a set of forwarding interfaces associated with each intermediate node (Venkateswaran et al. see para. 0020; receiving label data that indicates all interface labels that belong to each path identifier (ID) of multiple path IDs that are associated with corresponding multiple paths between provider edge nodes in a Multi-Protocol Label Switching (MPLS) network. Each interface label is associated with a network interface on an intermediate network node in the MPLS network.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 4 of the Patent No.: 9,998,369 and to implement with the features as taught by Venkateswaran et al. to forward/receive label data that indicates all interface labels associated with a network interface on an intermediate node.
The motivation would be to improve transmission efficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 30, 34, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam et al. (Pub No.: 2002/0018264) in view of Kabbani et al. (Pat No.: 9,184,999).
Regarding claim 24, Kodialam et al. discloses a method for measuring an estimated bandwidth between two endpoints of a network, the method comprising: 
identifying a plurality of routing paths between the two endpoints (read as nodes 110 and 112 in fig. 1), wherein the routing paths comprise a set of intermediate nodes (read as intermediate nodes N2 and N3 in fig. 1) and a set of links that each connect a pair of intermediate nodes, wherein the set of links comprises (i) a plurality of direct links (read as direct link L2,3 in fig. 1) that each directly connects a pair of intermediate nodes and (ii) at least one multi-path link that is a link between a pair of intermediate nodes for which at least two divergent sets (read as divergent sets (L1,2 + L1,3) and (L2,4 + L3,4)) of direct links exist in the plurality of routing paths (Kodialam et al. see fig. 1; paragraph 0022, 0054; fig. 1, fig. 3; shows a network 100 with nodes identified as source 110 and destination 112 with intermediate nodes N2 and N3; while a plurality of links are identified as direct link L2,3, and multi-oath links with divergent sets (L1,2 + L1,3) and (L2,4 + L3,4)); 
calculating an estimated bandwidth for each direct link in the identified routing paths (Kodialam et al. fig. 1; paragraphs 0008, 0026; network 100 employs IDR in each node, where the IDR is integrated dynamic routing of service level (e.g., bandwidth) guaranteed paths for network tunnel paths such as IP packet connections). In other words, IDR is used to determine each of the links to provide guaranteed service level.
However, Kodialam et al. does not explicitly disclose the features for normalizing the estimated bandwidths for each multi-path link; and calculating an estimated bandwidth using the normalized bandwidths for the multi-path links and a minimum bandwidth calculated for each remaining direct link that is not part of a multi- path link.
Kabbani from the same or similar fields of endeavor discloses the features for normalizing the estimated bandwidths for each multi-path link (Kabbani et al. see column 17, lines 5-20; the direct links and two-hop routes in the data center (normalized by multiplying it by a very small predetermined constant)); and 
calculating an estimated bandwidth (read as the total throughput (e.g., objective function)) using the normalized bandwidths for the multi-path links and a minimum bandwidth (read as the minimum throughput allocated across each data link of each demand) calculated for each remaining direct link that is not part of a multi- path link (Kabbani et al. see abstract; column 17, lines 5-20; determine the objective function to be the sum of a minimum throughput allocated across each data link of each demand, and the sum of data throughput across the direct links and two-hop routes in the data center normalized by multiplying it by a small constant).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kodialam et al. and to implement with the features as taught by Kabbani et al. to provide bandwidth estimation based on normalized bandwidth and minimum bandwidth for each of the direct and multi-path links including remaining direct link(s).

Claim 34 is rejected similarly to claim 24.
Regarding claims 30, 40, Kodialam eta l. discloses the feature wherein each endpoint is an internet protocol (IP) transport node at an edge of a network (Kodialam et al. see abstract; network employs integrated dynamic routing (IDR) of service level guaranteed paths for network such as IP packet connection through an optical network).

Claims 25, 31, 35, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam et al. (Pub No.: 2002/0018264) in view of Kabbani et al. (Pat No.: 9,184,999) as applied to claim 24 or 34 above, and further in view of Appenzeller (Pub No.: 2012/0155467).
Regarding claims 25, 35, Kodialam et al. in view of Kabbani et al. does not explicitly disclose the feature wherein identifying the plurality of routing paths comprises forwarding probing packets through the routing paths to identify a network topology between the endpoints.
Appenzeller from the same or similar fields of endeavor discloses the feature wherein identifying the plurality of routing paths comprises forwarding probing packets through the routing paths to identify a network topology between the endpoints (Appenzeller see para. 0045; For example, controller server 18 may send Link Layer Discovery Protocol (LLDP) probe packets through the network to discover the topology of network 10. Controller server 18 may use information on network topology and information on the capabilities of network equipment to determine appropriate paths for packets flowing through the network.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kodialam et al. in view of Kabbani et al. and to implement with the features as taught by Appenzeller to identify routing paths by forwarding probing packets through the routing paths to identify a network topology between endpoints.

Regarding claims 31, 41, Appenzeller discloses the feature wherein identifying the plurality of routing paths comprises forwarding probing packets to identify a network topology between the two endpoints (Appenzeller see para. 0045; For example, controller server 18 may send Link Layer Discovery Protocol (LLDP) probe packets through the network to discover the topology of network 10. Controller server 18 may use information on network topology and information on the capabilities of network equipment to determine appropriate paths for packets flowing through the network.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kodialam et al. in view of Kabbani et al. and to implement with the features as taught by Appenzeller to identify routing paths by forwarding probing packets through the routing paths to identify a network topology between endpoints.
The motivation would be to improve network efficiency.

Claims 26, 32, 36, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam et al. (Pub No.: 2002/0018264) in view of Kabbani et al. (Pat No.: 9,184,999) and Appenzeller (Pub No.: 2012/0155467) as applied to claim 25 or 35 above, and further in view of Tychon et al. (Pub No.: 2008/0225713).
Regarding claims 26, 36, Kodialam et al. in view of Kabbani and Appenzeller does not explicitly disclose the feature wherein one of the endpoints is a source transport node and the other endpoint is a destination transport node, wherein forwarding the probing packets through the routing paths comprises causing the source transport node to send a first set of probing packets to the destination transport node, wherein the destination transport further sends a second set of probing packets to the first transport node.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kodialam et al. in view of Kabbani et al. and Appenzeller and to implement with the features as taught by Tychon et al. to identify paths by transmitting probe packets on each of the paths and receiving the probe packet back from the destination point.
The motivation would be to improve network reliability.
Claim 32 is rejected similarly to claim 26.
Claim 42 is rejected similarly to claim 36.

Claims 27, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam et al. (Pub No.: 2002/0018264) in view of Kabbani et al. (Pat No.: 9,184,999) as applied to claim 24 or 34 above, and further in view of Bernstein et al. (Pub No.: 2010/0221003).
Regarding claims 27, 37, Kodialam et al. discloses the feature wherein each intermediate node is a non-edge forwarding element (NEFE) (Kodialam et al. see fig. 1; N2 and N3 are non-edge node).

Bernstein et al. from the same or similar fields of endeavor discloses the feature wherein identifying the plurality of routing paths comprises identifying a set of receiving interfaces and a set of forwarding interfaces associated with each NEFE (Bernstein et al. see paragraph 0044).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kodialam et al. in view of Kabbani et al. and to implement with the features as taught by Bernstein et al. to identify ports using identifiers.
The motivation would be to reduce transmission error rate.

Claims 28, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam et al. (Pub No.: 2002/0018264) in view of Kabbani et al. (Pat No.: 9,184,999) as applied to claim 24 or 34 above, and further in view of Kakemizu (Pat No.: 5,805,072).
Regarding claims 28, 38, Kodialam et al. in view of Kabbani et al. does not explicitly disclose the feature for providing the calculated estimated bandwidth to a management server.
Kakemizu from the same or similar fields of endeavor discloses the feature for providing the calculated estimated bandwidth to a management server (Kakemizu see column 25, lines 50-67; notifies a new available link bandwidth to the management source subnet manager of each link and updates).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kodialam et al. in view of Kabbani et al. and to implement with the features as taught by Kakemizu to forward new updated bandwidth to a network management.
.
Claims 33, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam et al. (Pub No.: 2002/0018264) in view of Kabbani et al. (Pat No.: 9,184,999) and Appenzeller (Pub No.: 2012/0155467) as applied to claim 31 or 41 above, and further in view of Venkateswaran et al. (Pub No.: 2008/0225741).
Regarding claims 33, 43, Kodialam et al. discloses the feature wherein each intermediate node is a non-edge forwarding element (NEFE) (Kodialam et al. see fig. 1; N2 and N3 are non-edge node).
However, Kodialaim et al. in view of Kabbani et al. and Appenzeller does not explicitly disclose the feature for forwarding the probing packets comprises forwarding the probing packets in order to identify a set of receiving interfaces and a set of forwarding interfaces associated with each intermediate node.
Venkateswaran et al. from the same or similar fields of endeavor discloses the feature for forwarding the probing packets comprises forwarding the probing packets in order to identify a set of receiving interfaces and a set of forwarding interfaces associated with each intermediate node (Venkateswaran et al. see para. 0020; receiving label data that indicates all interface labels that belong to each path identifier (ID) of multiple path IDs that are associated with corresponding multiple paths between provider edge nodes in a Multi-Protocol Label Switching (MPLS) network. Each interface label is associated with a network interface on an intermediate network node in the MPLS network.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kodialam et al. in view of Kabbani et al. and Appenzeller and to implement with the features as taught by Venkateswaran et al. to forward/receive 
The motivation would be to improve transmission efficiency.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Allowable Subject Matter
Claims 29, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allan et al. (Pub No.: 2014/0169183) and Kruger et al. (Pub No.: 2013/0163446) are show systems which considered pertinent to the claimed invention.
Allan et al. discloses a method includes obtaining a first packet that has a first payload. The first payload identifies a first path between endpoints traversed by the first packet, and identifying information associated with a first node associated with the first path traversed by the first packet. The identifying information includes an arrival time that identifies approximately when the first packet arrived at the first node and a leaving time that identifies approximately when the first packet left the first node. A first service level agreement (SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time, comparing the first SLA parameter with a second SLA parameter 
Kruger et al. discloses methods for correlating at least one media path and a signaling session of a packet-switched network and to an implementation of these methods in hardware and software. To overcoming one or more of the limitations and challenges on the correlation of signaling plane and media plane of services, the invention defines a key, which can be used for correlation of media streams and signaling sessions. The invention is based on a signaling probe identifying new services and associated media paths of the media plane by detecting their corresponding signaling sessions and determining for each service a signaling session identifier. The signaling probe registers the signaling sessions and their media paths at a correlation unit using the signaling session identifiers as a key, which allows a media probe to query the correlation unit for respective signaling session identifiers that correspond to media paths detected in the media plane traffic.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAN YUEN/Primary Examiner, Art Unit 2464